DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sara K. Borrelli on 01/27/2021.
Claims 12-15 (canceled).
Allowable Subject Matter
Claims 6-11 and 16-18 are allowed.
The closest prior is Do et al. (JACS, 137, 15501-15510, applicants submitted in IDS).
Do et al. teach heterobimetallic catalyst having the structure as shown below (Scheme 2, page 15507):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Neither Do et al. nor any prior arts of the record specifically teaches or suggests a bimetallic catalyst as per applicant claims 6, 9, and 16. Therefore, the claims 6, 9 and 16 are allowed. 
As such, a process of using the allowed catalyst for polymerizations as per applicant claims 7-8, 10-11 and 17-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738